Title: James Madison to Thomas J. Wharton, 1 August 1827
From: Madison, James
To: Wharton, Thomas J.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug 1827
                            
                        
                        I have duly recd. the copy of your Oration on the 4th. of July last. In making my acknowledgements, with the
                            passage under my eye, ascribing to me "the first public proposal for the meeting of the Convention to which we are
                            indebted for our present Constitution" it may be proper to state, in a few words, the part I had in bringing about that
                            event.
                        Having witnessed, as a member of the Revolutionary Congress, the inadequacy of the powers conferred by the
                            "Articles of Confederation", and having become, after the expiration of my term of service there, a member of the
                            Legislature of Virginia, I felt it to be my duty to spare no efforts to impress on that Body, the alarming condition of
                            the U. States proceeding from that cause, and the evils threatened by delay in applying a remedy. With this view
                            propositions were made vesting in Congress the necessary powers to regulate trade, then suffering under the monopolizing
                            policy abroad, and State collisions at home, and to draw from that source the convenient revenue, it was capable of
                            yielding. The propositions, tho’ received with favorable attention, and at one moment agreed to in a crippled form, were
                            finally frustrated or rather abandoned. Such however were the impressions which the public discussions had made, that an
                            alternative proposition which had been kept in reserve, being seasonably brought forward, by a highly respected member,
                            who having long served in the State Councils without participating in the federal, had more the ear of the Legislature on
                            that account, was adopted with little opposition. The proposition invited the other States to concur with Virginia in a
                            Convention of Deputies commissioned to devise & report a uniform System of Commercial regulations. Commissioners
                            on the part of the State, were at the same time appointed, myself of the number. The Convention proposed took place at
                            Annapolis in Augst. 1786. Being however very partially attended, & it appearing to the members, that a rapid
                            progress, aided by the experiment on foot, had been made in ripening the public mind, for a radical reform of the Federal
                            Polity, they determined to waive the object for which they were appointed, and recommend a Convention, with enlarged
                            powers, to be held, the year following in the City of Philadelphia. The Legislature of Virginia happened to be the first
                            that acted on the recommendation; and being a member, the only one of the attending Commissioners at Annapolis, who was so, my best exertions were used in promoting a compliance with it,
                            and in giving to the example, the most conciliating form, and all the weight that could be derived from a list of deputies
                            having the name of Washington at its head.
                        In what is here said of the Agency of Virginia, and of myself particularly, it is to be understood that no
                            comparison is intended that can derogate from what occurred elsewhere, and may of course be less known to me than what
                            is here stated. I pray you, Sir, to pardon this intrusive explanation, with which I tender you my respectful salutations
                        
                            
                                James Madison
                            
                        
                    